Citation Nr: 0834426	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana




THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral defective hearing.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), VA is required to notify an increased 
rating claimant that, in order to substantiate such a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  In addition, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide the claimant at 
least general notice of that requirement.  Id.  Here, the 
notices sent to the veteran do not contain all of the 
necessary information.  This needs to be corrected.

The veteran was examined for VA compensation purposes in May 
2005.  The copy of the examination report currently of record 
contains a graph of audiometric results that is partially 
illegible.  Because the Board is not able to interpret the 
graph, and because the pertinent data is not otherwise 
recorded in the report of the examination, additional 
development is necessary.

In September 2006, the RO requested copies of medical 
records, evidence, and decision documents underlying the 
veteran's award of disability benefits by the Social Security 
Administration (SSA).  Materials were later received from SSA 
and associated with the claims file.  However, they belong to 
another veteran.  Corrective action is therefore required.  
The Board also finds that it would be helpful to schedule the 
veteran for a new audiometric examination, inasmuch as it has 
been more than three years since his hearing was last 
evaluated.  38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should contain all of 
the information required by Vazquez-Flores 
including, but not limited to, information 
with respect to the manner in which VA 
evaluates hearing disabilities (e.g., on the 
basis of controlled speech discrimination 
and/or audiometry tests) and notice that, in 
order to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
disability and the effect that worsening has 
on his employment and daily life.  The 
veteran should be given a reasonable 
opportunity to respond to the notice, and 
any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

2.  Ask the examiner who conducted the 
veteran's May 2005 VA fee-basis examination 
to provide a new, legible copy of her 
report.  Ask the examiner, in addition, to 
provide a supplemental report (a) indicating 
whether the speech discrimination scores 
reported in May 2005 were obtained by way of 
the Maryland CNC test and (b) setting out 
the numerical puretone audiometry test 
results obtained during that examination, in 
terms of decibels, at 1000, 2000, 3000, and 
4000 Hertz.  The evidence received should be 
associated with the claims file.

3.  Remove the misfiled SSA materials from 
the veteran's claims file and route them to 
their proper location.

4.  Take action to obtain and associate with 
the claims file copies of any records 
pertaining to the veteran's award of SSA 
disability benefits, to include any medical 
records considered in making that award, 
following the procedures set forth in 
38 C.F.R. § 3.159.

5.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an audiometric examination.  
The report of the examination must contain 
auditory threshold data for both ears at 
1000, 2000, 3000, and 4000 Hertz, expressed 
in decibels, and a Maryland CNC speech 
recognition score for each ear.

6.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish the veteran a 
supplemental statement of the case (SSOC). 
The SSOC should contain, among other things, 
a citation to, and summary of, the current 
version of 38 C.F.R. § 3.159 (see Notice and 
Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (to be codified at 38 C.F.R. 
§ 3.159)).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

